Opinion issued April 24, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00050-CV
____________

AURORA RUSSELL, Appellant

V.

I.T. DIMENSIONS, INC. AND RAJ VARMA, Appellees



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 825,824



MEMORANDUM OPINION
	Appellant has filed an unopposed motion to dismiss her appeal.  More than 10
days have elapsed, and no objection has been filed.  No opinion has issued.
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.